Opinion issued June 17, 2004














 

In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-04-00605-CR
____________

MICHAEL TODD SONTCHI, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 262nd District Court
Harris County, Texas
Trial Court Cause No. 733851



 
MEMORANDUM  OPINION
               Appellant, Michael Todd Sontchi, was adjudicated guilty of aggravated
sexual assault of a child on August 1, 1997.  The trial court sentenced appellant to
confinement for 30 years.  No motion for new trial, motion in arrest of judgment, or
notice of appeal was filed.  See Tex. R. App. P. 21.4(a), 22.3, 26.2(a).  Therefore, the
trial court’s judgment became final 30 days after sentencing on Monday,
September 1, 1997 because the thirtieth day following the judgment fell on a
weekend.  See Tex. R. App. P. 4.1(a).
               On February 27, 2004, appellant filed in the trial court a motion for an out-of-time appeal, which the trial court denied on April 19, 2004.  On May 17, 2004,
appellant filed a notice of appeal from “the 262nd district court’s order denying my
motion for out of time appeal . . . .”  This appeal followed.
               Neither the trial court nor this Court has authority to grant an out-of-time
appeal.  The exclusive post-conviction remedy in final felony convictions in Texas
courts is through a writ of habeas corpus pursuant to article 11.07 of the Code of
Criminal Procedure.  Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex.
Crim. App. 1991); Tex. Code Crim. Proc. Ann. art. 11.07 (Vernon Supp. 2004).
               Accordingly, we dismiss the appeal for lack of jurisdiction.
PER CURIAM
Panel consists of Justices Taft, Jennings, and Hanks.
Do not publish.  Tex. R. App. P. 47.2(b).